           Case 6:20-cv-06118-EAW Document 6 Filed 05/20/20 Page 1 of 2

                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           James Rosenfeld
                                                                           212-603-6455 tel
                                                                           212-489-8340 fax

                                                                           Jamesrosenfeld@dwt.com



                                              May 20, 2020

By Email

Honorable Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614
wolford@nywd.uscourts.gov

Re:    Michael Barrett Boesen v. Sinclair Television Group, Inc. 6:20-cv-06118-EAW

Dear Judge Wolford:

        This firm represents defendant Sinclair Television Group, Inc. (“Sinclair”) in the above-
captioned action. In accordance with the Federal Rules of Civil Procedure, Local Rules, and this
Court’s Individual Rules of Practice, Sinclair hereby submits this letter requesting an extension of
the time to move or answer in response to plaintiff’s Complaint until June 5, 2020. Counsel for
plaintiff Michael Barrett Boesen has consented to the extension.

         The Court previously granted Defendant an extension to respond to the Complaint after
initial settlement negotiations broke down and Defendant retained outside counsel. Defendant and
Plaintiff were then able to resume productive settlement negotiations via their respective counsel.
As a condition of extending these fruitful discussions, Plaintiff has agreed to consent to extension
of Defendant’s time to move or answer in response to the Complaint.

       Defendants respectfully request the Court grant an extension for the deadline to answer
through Friday, June 5, 2020. This extension is necessary and beneficial to the efficient
administration of the case, as it will permit the parties to continue settlement negotiations.

       Thank you for the Court’s attention to this matter.
        Case 6:20-cv-06118-EAW Document 6 Filed 05/20/20 Page 2 of 2




May 20, 2020
Page 2


                                        Respectfully submitted,

                                        DAVIS WRIGHT TREMAINE LLP

                                        By:     /s/ James Rosenfeld
                                                James Rosenfeld
                                                Kathleen E. Farley
                                        1251 Avenue of the Americas, 21st Floor
                                        New York, NY 10020
                                        Tel: (212) 603-6455
                                        jamesrosenfeld@dwt.com
                                        kathleenfarley@dwt.com
                                        Attorneys for Defendant
                                        Sinclair Television Group, Inc.




                                              Dated: 5/20/2020
